DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-2, 4-5, 7-9, 11-12, 14-16, 18-19, 21-23, 25-26 and 28 are pending.
Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on 26 March 2021 is being considered by the examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 7-8, 14-15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 2020/0366417 A1) in view of Lei et al. (US 2020/0374048 A1) and further in view of Nammi et al. (US 2019/0082351 A1).
	Regarding claims 1, 8, 15 and 22, (Lei 417) discloses a terminal device, a network device and a data transmission method applied to a terminal device, comprising:
	receiving Physical Downlink Shared Channel (PDSCH);
	determining a size of a semi-static Hybrid Automatic Repeat Request-Acknowledge (HARQ-ACK) codebook; and
	performing a corresponding HARQ-ACK feedback for the PDSCH with repetition transmissions according to the determined size of the semi-static HARQ-ACK codebook.

    PNG
    media_image1.png
    705
    471
    media_image1.png
    Greyscale

(Lei 417) differs from the claims in that Lei 417 fails to disclose HARQ-ACK for SPS PDSCH.
	(Lei 048) in the same field of invention, disclose method for transmitting HARQ-ACK for SPS PDSCH.
	receiving Physical Downlink Shared Channel (PDSCH);
	determining a size of a semi-static Hybrid Automatic Repeat Request-Acknowledge (HARQ-ACK) codebook of the PDSCH;
	performing a corresponding HARQ-ACK feedback for the PDSCH with repetition transmissions according to the determined size of the semi-static HARQ-ACK codebook.
	Lei et al. disclose apparatus, methods and systems for determining hybrid automatic repeat acknowledgement (“HARQ-ACK”) feedback timing for semi-persistent scheduling (“SPS”) physical downlink shared channel (“PDSCH”).  One apparatus (300) includes a receiver (335) that receives (805) a radio resource control (“RRC”) signal from a base unit and a processor (305) that determines (810) a feedback timing for a SPS PDSCH transmission. The processor (305) uses the RRC signal to determine the feedback timing.  The apparatus also includes a transmitter (330) that transmits (815) HARQ-ACK feedback to the base unit in a first slot defined by the feedback timing information.  Here, the HARQ-ACK feedback indicating whether the SPS PDSCH transmission was successfully received.”

    PNG
    media_image2.png
    569
    917
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    566
    923
    media_image3.png
    Greyscale

	(“a method performed by a base station, BS, the BS determines a Hybrid Automatic Repeat Request-Acknowledgement, HARQ-ACK, codebook size for a User equipment, UE, based on data to be transmitted in a data transmission to the UE.  The HARQ-ACK codebook size indicates the number of HARQ-ACK bits that the UE encodes for transmitting Hybrid Automatic Repeat Request, HARQ, feedback for the data transmission to the BS.”)
	Lei(417) and Lei(048) do not teach determining a size of a semi-static Hybrid Automatic Repeat Request Acknowledge (HARQ-ACK) codebook according to a number of repetition transmission of the DSCH; and 
	performing a corresponding HARQ-ACK feedback for the PDSCH with repetition transmissions according to the determined size of the semi-static HARQ-ACK codebook.
	Nammi et al. in the same field of invention, disclose method for determining a size of HARQ-ACK codebook according to a number of repetition transmission of the PDSCH.

    PNG
    media_image4.png
    652
    523
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    701
    509
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    737
    457
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    380
    416
    media_image7.png
    Greyscale

	
    PNG
    media_image8.png
    736
    662
    media_image8.png
    Greyscale

	([0046]: “FIG. 6, step 602 represents receiving the parameters from which the repetition factor is determined at step 604.  Step 606 communicates the repetition factor, that is, if the user equipment has determined the repetition factor vis steps 602 and 604, the communication step 606 is from the user equipment to the network device.  If conversely the network device has determined the repetition factor via steps 602 and 604, the communication in step 606 is from the network device to the user equipment.”)
	Nammi et al. teach ([0004]: “One way to improve PUCCH performance and thereby improve the PUCCH coverage is to repeat the HARQ-ACK transmission for each received packet.  This is accomplished by the use of HARQ-ACK repetition factor, which describes how many times the user equipment is to transmit the (same) HARQ-ACK message associated with the transport block.”
	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Lei et al. (US 2020/0366417 A1) in view of Lei et al. (US 2020/0374048 A1) with Nammi et al. (US 2019/0082351 A1), so to reduce radio resources and improve semi-static HARQ-ACK performance.

	Regarding claims 7, 14, 21 and 28, Nammi et al. further teach wherein the HARQ-ACK feedback information corresponding to the PDSCH with repetition transmission is HARQ-ACK feedback information corresponding to the last transmission of the PDSCH with repetition transmissions.  ([0045]: “FIG.4 and 5 show the composing of composite responses for a repetition factor of three and four, respectively.  As can be seen the “window” of HARQ-ACK information sets is based on the current HARQ-ACK data and the previous two HARQ-ACK information sets (FIG. 4, for a repetition factor of three) or previous three HARQ-ACK information sets (FIG. 5, for a repetition factor of four).”)
Allowable Subject Matter
6.	Claims 2, 4, 5, 9, 11, 12, 16, 18, 19, 23, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412